WINCHESTER, J.,
with whom EDMONDSON and REIF, JJ. join dissenting:
T1 I respectfully dissent. The majority's refusal to look beyond the four corners of the joint tenancy instrument ignores a long line of Oklahoma case law that has recognized parol evidence to establish a trust in favor of a beneficial owner.1 In Peyton v. McCaslin, 1966 OK 4, 417 P.2d 316, this Court held that:
When the cireumstances surrounding the acquisition of money by a surviving joint tenant in a joint bank account are such as to indicate that the beneficial interest in the money is not to go with the surviving joint tenant's legal title, and that a third person may have a valid beneficial interest in said money, equity will be invoked to ascertain the status of the subject of the dispute and the relative rights of the contenders therefor.
Peyton v. McCaslin, 1966 OK 4, ¶ 11, 417 P.2d at 319. Today's majority ruling would eviscerate this well-established line of authority.
T2 The present case involves a bank account established by the decedent with his nephew, Appellant, as a joint tenant. The decedent and Appellant agreed that Appellant would not exercise control over the account during the life of the decedent. Appellant admits that he did not contribute to the account or withdraw money from it during the decedent's lifetime and that the money belonged to, and was controlled by, the decedent. From the evidence presented, the district court determined that the decedent intended the money in the account to be used for his medical expenses and other needs during his life. The district court also found that the decedent intended the account to be the property of his estate after his death and to be divided among the beneficiaries of his will
T3 A proceeding to impress a resulting trust upon a property's legal title is of equita*52ble cognizance. Boatright v. Perkins, 1995 OK 34, ¶ 8, 894 P.2d 1091, 1098-1094. While an appellate court will examine and weigh the record proof, it must abide by the law's presumption that the trial court's decision is legally correct and the decision of the trial court must not be disturbed unless found to be clearly contrary to the weight of the evidence.2
Boatright v. Perkins, 1995 OK 34, ¶ 8, 894 P.2d 1091, 1093-1094.
14 A resulting trust arises when the legal estate to property is acquired, not with fraud or through violation of a fiduciary duty, but where an intent appears by the terms of the disposition or may be inferred from accompanying facts and cireumstances that the beneficial title should not follow with the legal title. Littlefield v. Roberts, 1968 OK 180, ¶ 25, 448 P.2d 851, 856. A resulting trust is implied or results in favor of the one for whom the equitable interest is assumed to have been intended, and equity deems the intended owner the real owner. Cacy v. Cacy, 1980 OK 138, ¶ 9, 619 P.2d 200, 202. It is the burden of the party seeking to establish the trust to prove its existence by clear and decisive evidence. Boatright v. Perkins, 1995 OK 34, ¶ 10, 894 P.2d 1091, 1094. The introduction of parol evidence has previously been recognized to meet this burden of proof.3
115 Here, the district court was in the best position to assess the credibility of the witnesses and, consequently, the court determined that the joint tenancy was created for mere convenience and that the decedent intended the money in the account to pass to his estate. The clear and convincing evidence in this record is sufficient to warrant the establishment of a resulting trust in favor of the beneficial owners.

. See, eg., Boatright v. Perkins, 1995 OK 34, % 10, 894 P.2d 1091, 1094 (need for resulting trust must be proven by clear, convincing proof); Ro-bison v. Graham, 1990 OK 93, 799 P.2d 610 (parol evidence considered to establish constructive trust); Cacy v. Cacy, 1980 OK 138, (5, 619 P.2d 200, 202 (imposition of trust must be made by clear and convincing parol evidence); Alexander v. Alexander, 1975 OK 101, §13, 538 P.2d 200 (surviving joint tenant will hold legal and beneficial title unless shown otherwise by fraud or trust); Presgrove v. Robbins, 1969 OK 13, 451 P.2d 961 (a trust may be established by parol evidence); Catron v. First Nat'l Bank & Trust Co. of Tulsa, 1967 OK 107, 19, 434 P.2d 263, 267 (parol evidence, though considered, held insufficient to impose trust); Peyton v. McCaslin, 1966 OK 4, 110, 417 P.2d 316, 319 (court considered outside evidence to impose constructive trust); Flesher v. Flesher, 1953 OK 392, 123, 258 P.2d 899, 904 (court looked outside four corners of instrument to establish trust); Courts v. Aldridge, 1941 OK 405, 16, 190 Okla. 29, 120 P.2d 362, 364-365 (trust imposed where intent appears that beneficial interest not go with legal title).


. Where the result is correct, a judgment is not vulnerable to reversal because the wrong reason was utilized as a basis for the decision. Boatright v. Perkins, 1995 OK 34, ¶ 10, 894 P.2d 1091, 1094; In re Estate of Bartlett, 1984 OK 9, ¶ 4, 680 P.2d 369, 374. Here, the trial court imposed a constructive trust in favor of the beneficial owners. A constructive trust is typically imposed in cases where fraud or other inequitable means are employed to obtain legal rights. In re Estate of Ingram, 1994 OK 51, ¶ 19, 874 P.2d 1282, 1287. Because no such fraud existed in this case, the imposition of a resulting trust is the appropriate action.


. See cases set forth in footnote 1, supra.